Citation Nr: 1443192	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  10-40 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to an increased rating for hypertension, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran performed verified active duty service from July 1982 to November 1982, and from April 2002 to May 2005.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  Jurisdiction over this case was subsequently transferred to the St. Petersburg, Florida RO, and that office forwarded the appeal to the Board.

The Veteran initially claimed entitlement to service connection for bilateral hip and knee disabilities.  Subsequently, VA granted entitlement to service connection for right sacroiliac dysfunction claimed as right hip pain, and hence, the issue of entitlement to service connection for a right hip disability is not before the Board.  The RO also denied an increased rating for hypertension and granted service connection for PTSD and assigned an initial 30 percent rating, which it subsequently increased to 50 percent.  The Veteran continues to seek higher ratings for these disabilities.

This case has been processed using the Veterans Benefits Management System (VBMS) and Virtual VA file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In his September 2010 and January 2014 substantive appeals, the Veteran requested a videoconference hearing before a Veterans Law Judge of the Board.  He subsequently indicated that he wanted a Travel Board hearing, and the RO scheduled the hearing for June 6, 2014.  The letter informing the Veteran of the hearing was addressed to 15662 Hidden Lake Circle.  The letter was returned as undeliverable with a stamp indicating "return to sender, no such number, unable to forward."  Review of the claims file reflects that all other correspondence was sent to 15622 Hidden Lake Circle, which is the Veteran's correct address.

Given that the Veteran did not receive the notice of time and date of the Travel Board hearing, there was good cause for his failure to report for the hearing.  38 C.F.R. § 20.704(d) (2013).  He is therefore entitled to a new Travel Board hearing and a remand is warranted for such a hearing to be scheduled, with notification to be sent to the correct address.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing.  Notification should be sent to the correct address as noted above, i.e., 15622 Hidden Lake Circle, unless there is some indication that he has moved.  The appellant is advised that should he again change his address he must notify VA as soon as possible.  He is advised that it is his responsibility to keep VA appraised of his whereabouts and that VA has no burden to "turn up heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

